179 F.2d 38
Anne J. BRADY, Appellant,v.Joseph A. CANTREL, Mildred Games, Appellees.
No. 9988.
United States Court of Appeals District of Columbia Circuit.
Argued November 7, 1949.
Decided December 12, 1949.

Appeal from the District Court of the United States for the District of Columbia (now the United States District Court for the District of Columbia).
Mr. William B. O'Connell, Washington, D. C., with whom Mr. William A. Gallagher, Washington, D. C., was on the brief, for appellant.
Mr. William T. Hannan, Washington, D. C., for appellee Cantrel.
No appearance for appellee Games.
Before EDGERTON, McALLISTER, sitting by designation, and BAZELON Circuit Judges.
PER CURIAM.


1
This suit involves the validity of various claims against the estate of J. Frank Brady, deceased. Some of the questions involved are res judicata. Brady v. Games, 76 U.S.App.D.C. 47, 128 F.2d 754. We find no prejudicial error in regard to the others. The judgment of the District Court is therefore affirmed.